internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 7-plr-108383-99 date date legend decedent trust a b spouse c son grandson grandson grandson d plr-108383-99 e f g h i j k court m n o state p court q r dear sir or madam in a letter dated date you requested rulings under sec_2501 and sec_2601 of the internal_revenue_code this letter responds to your request the information submitted and the representations made are summarized as follows decedent created the trust on a pursuant to article ix paragraph of the trust on the death of decedent in b all the net_income from the trust was distributed to spouse until spouse’s death on c article ix paragraph of the trust further provides that after the death of plr-108383-99 spouse or on her remarriage the trustee is to pay over and expend all of the net_income from the trust to or for the benefit of son and his children from time to time living that is to say his children in being grandson grandson and grandson together with such other child or children who shall be born to or lawfully adopted by son and spouse during son’s lifetime or within the period of gestation after his death together with in the discretion of the trustee whatever amount or amounts of the corpus of the trust may be necessary for their comfortable care maintenance support and education in accordance with the liberal standard of living to which persons in their station of life are entitled and can afford such as by way of example travel and entertainment for these purposes the trustee is not bound to observe any precept of equality of distribution between son and his children and the final discretion of the trustee is to be binding and conclusive upon all parties concerned except that in making any distributions of corpus or income from the trust to son’s children son if he is living is to be consulted as to the advisability thereof in relation to his judgment of the welfare protection and best interest of his children but the final discretion with respect to the necessity for adequacy and amount of the distribution is to be vested in the trustee alone article ix paragraph of the trust provides that after the death of son and subsequent to the death of decedent and spouse whenever the youngest of son’s children from time to time living has reached d years of age the entire residue of the trust including both corpus and undistributed_income is to be divided into as many equal shares as there may be children of son then living or children of son then deceased leaving lineal_descendants then surviving so that there is one equal share for each of the children of son then living and one equal share for the then surviving lineal_descendants collectively of each of the children of son then deceased per stirpes any child of son who is then deceased and survived by no then living lineal_descendants to be excluded and the share or shares are to continue to be held managed and distributed by the trustee as separate parts of a single trust article ix paragraph a of the trust provides that the income and corpus of each share set_aside for the surviving lineal_descendants collectively of a deceased child of son is to be paid over to the lineal_descendants per stirpes outright and freed from terms of the trust subject_to the provisions relating to minors set forth in article x article ix paragraph b of the trust provides that the income and corpus of each share set_aside for a child of son then living is to be paid over to the child for the uses and purposes set forth in paragraph of article ix until the child reaches d years of age whereupon e of the share then held in trust for him including both corpus and undistributed_income is to be paid over to him outright and freed of the terms of the trust when the child reaches f years of age an additional g of the entire then remaining part of the share then held in trust for him including corpus and undistributed_income is to be paid over to him outright and freed of the terms and conditions of the trust when the child reaches h years of age the entire remaining part of the share plr-108383-99 then held in trust for him is to be paid over to him outright and freed of the terms and conditions of the trust on i son and grandson grandson and grandson collectively grandchildren entered into a disclaimer and modification of trust agreement agreement under the terms of the agreement son disclaimed his interest in the trust in addition the trust was modified to provide that the trust income is to be accumulated and no principal is to be distributed until the later of the date of son’s death or the date the oldest grandchild attains age j when the first grandchild attains age j the trust corpus is to be divided into equal shares and each grandchild is to receive his share free of trust the estate of a deceased grandchild is to receive the deceased grandchild’s share in the event a grandchild becomes disabled the trustee is directed to use trust income and principal for the benefit of that grandchild on k the court entered an order k order approving and affirming the agreement on m an action was brought to set_aside the k order and restore the trust to its original terms on n court ruled n order that the distribution scheme put into effect through the agreement presented contradictory direction that would likely cause confusion and hinder the orderly administration of the trust court stated that the changes directed by the k order were inconsistent with decedent’s intent court rescinded all of the k order except that portion relating to son’s disclaimer and restored the original distribution scheme of the trust on o court vacated both its k order and its n order for lack of jurisdiction under state law the probate courts have exclusive jurisdiction over matters involving trusts therefore jurisdiction did not vest with court when it issued the k order and the n order on p son filed a complaint in court seeking a declaratory_judgment that his q disclaimer of his interest as a beneficiary of the trust was valid on r court ruled that son’s disclaimer was valid and should be treated in the same manner as if son were deceased for the purposes of the trust court further held that because each of the beneficiaries of the trust is now h years of age the corpus of the trust should be distributed in accordance with article ix paragraph of the trust and state’s statutory and common_law you have requested the following rulings son’s disclaimer of his right to receive distributions of income and corpus from the trust solely within the discretion of the independent corporate trustee will not constitute a taxable gift to the other trust beneficiaries plr-108383-99 the distribution of the trust assets and the termination of the trust will not subject the trust to the generation-skipping_transfer gst tax ruling sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer of any interest in property the interest is treated as if it had never been transferred to the person making the disclaimer sec_2518 defines the term qualified_disclaimer to mean an irrevocable and unqualified refusal by a person to accept an interest in property but only if the refusal is in writing the writing is received by the transferor of the interest his or her legal_representative or the holder of the legal_title to the property to which the interest relates not later than nine months after the later of the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which that person attains age the person making the disclaimer has not accepted the interest or any of its benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_25_2518-1 of the gift_tax regulations provides that if a person makes a qualified_disclaimer for purposes of the federal estate gift and gst tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift similarly the value of a decedent's gross_estate for purposes of the federal estate_tax does not include the value of the property with respect to which the decedent or the decedent's executor or administrator has made a qualified_disclaimer if the disclaimer is not a qualified_disclaimer for purposes of the federal estate gift and gst tax provisions the disclaimer is disregarded and the person making the disclaimer is treated as having received the interest sec_25_2518-2 provides that the 9-month period for making a disclaimer plr-108383-99 generally is determined with reference to the transfer creating the interest in the person making the disclaimer with respect to inter_vivos transfers a transfer creating an interest occurs when there is a completed_gift for federal gift_tax purposes regardless of whether a gift_tax is imposed on the completed_gift sec_2501 imposes a tax on the transfer of property by gift during the calendar_year sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax however in the case of a transfer creating an interest in property made after date this paragraph c does not apply to the donee if as a result of a qualified_disclaimer by the donee the property passes to a different donee nor does it apply to a donor if as a result of a qualified_disclaimer by the donee a completed_transfer of an interest in property is not effected you have requested a ruling that son’s disclaimer of his right to receive distributions of income and corpus from the trust solely within the discretion of the independent corporate trustee does not constitute a taxable gift to the other trust beneficiaries under sec_2518 a person making a qualified_disclaimer is not treated as making a gift_for federal gift_tax purposes to be a qualified_disclaimer for purposes of sec_2518 a disclaimer must be made not later than nine months after the later of the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which that person attains age based on the information submitted and the representations made we conclude that son's disclaimer of his interest in the trust was not made within nine months of the date of decedent's death therefore son's disclaimer does not constitute a qualified_disclaimer for purposes of sec_2046 and sec_2518 accordingly son will be treated as having made a completed_transfer of the value of son's interest in the trust and the transfer of son's interest in the trust is subject_to gift_tax we express or imply no opinion as to the value of son’s interest in the trust that is subject_to gift_tax resolution of this and all other factual matters would be under the jurisdiction of the district_director on audit of the return ruling plr-108383-99 sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in sec_2642 the non-chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction as defined in sec_2642 for the non-chapter portion is deemed to be and the inclusion_ratio for such portion is the chapter portion represents the value of all additions made to the trust after date the inclusion_ratio for the chapter portion is determined under sec_2642 this paragraph b iv requires separate portions of one trust only for purposes of determining inclusion ratios sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or plr-108383-99 a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person you have requested a ruling that the termination of the trust and the distribution of the trust assets will not subject the trust to the gst tax an amendment to a_trust that was irrevocable on date that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from the gst tax in this case on o court vacated both its k order and its n order for lack of jurisdiction thus any amendments to the trust under the k order and the n order were nullified and the terms of the trust remained as originally provided therefore there has been no modification of or change in the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust because son’s disclaimer of his interest in the trust does not constitute a qualified_disclaimer for purposes of sec_2518 and is therefore subject_to gift_tax the value of the interest disclaimed by son is treated as an addition to the trust after date accordingly pursuant to sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust will be subject_to the provisions of chapter except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code in particular we express or imply no opinion concerning the value of son’s addition to the trust or what portion of subsequent distributions from and terminations of interests in property held in the trust will be subject_to the provisions of chapter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-108383-99 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to taxpayer sincerely yours christine e ellison christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries
